(Rev 3/18)
                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF ALASKA
                                         WITNESS LIST


Case No.: 3:21-mj-00103-DMS                               Magistrate Judge: DEBORAH M. SMITH

Title: U.S.A.
  vs.
       DWAYNE ASWAD AZI SMITH JR.
Dates of Hearing/Trial: March 10, 2021
Deputy Clerk:             IRMA HERNANDEZ
Official Reporter:        NONE PRESENT
                                     WITNESSES

    DATE        START     END TIME     W-                     WITNESS NAME                CALLED
                 TIME                                                                       BY

  3/10/2021 3:18:49 p.m. 3:36:09 p.m. W-1 Jason Crump                                          PLT

  3/10/2021   3:41:40 p.m. 3:43:04 p.m. W-1 Jason Crump                                        PLT
  3/10/2021   3:45:39 p.m. 3:51:08 p.m. W-1 Jason Crump                                        PLT




                 Case 3:21-mj-00103-DMS Document 11 Filed 03/10/21 Page 1 of 1
